Requestor:  Daniel F. Leary, Esq., Deputy County Attorney County of Putnam 40 Gleneida Avenue Carmel, N Y 10512
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the county board of electrical examiners is empowered to adjudicate violations of local regulations governing the licensing of electricians and to impose fines for such violations.
With specific exceptions, the Criminal Procedure Law applies to adjudication and "sentencing for every offense, whether defined within or outside of the penal law". Criminal Procedure Law §§ 100.05, et seq.,
380.10. The imposition of a fine for transgression of a local law is a sentence for an offense. Id., §§ 1.20(13), (14); Penal Law §10.00(1). Sentencing is governed by Article 380 of the Criminal Procedure Law. A sentence is imposed after the entry of a conviction by a court and after the sentencing judge has weighed various factors. Criminal Procedure Law §§ 380.20, 380.30. The Penal Law specifies penalties applicable to the various grades of offenses. 1988 Op Atty Gen (Inf) 74.
Excepted from this procedure is adjudication and sentencing for non-criminal offenses where a different or inconsistent procedure is provided for by State law. Id., § 380.10(2). For example, certain jurisdictions have been authorized to establish administrative tribunals for adjudicating traffic infractions. Vehicle and Traffic Law, Article 2-A. In the absence of such provisions, the adjudication of any offense is governed by the provisions of the Criminal Procedure Law.
We conclude that violations of local regulations governing the licensing of electricians must be adjudicated judicially in accordance with the provisions of the Criminal Procedure Law.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.